DETAILED ACTION
09/08/21 - Applicant response.
09/03/21 - Applicant-initiated interview.
06/18/21 - First action on the merits.

Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive.
 	Regarding Perschbacher, the amendment of a false negative rate does not overcome the rejection, since a detection algorithm having a lower false negative rate is the same as having a higher sensitivity.  In addition, the lower false negative rate as recited is describing the characteristics of the second detection algorithm itself, as opposed to requiring that the whole detection configuration is set up so that the second algorithm detects arrhythmic events that were not detected by the first detection algorithm (i.e. actual false negatives).
 	Applicant additionally asserts that Perschbacher merely discloses a confidence indicator indicating likelihood of a true arrhythmia, rather than indicating likelihood that an arrhythmic event detected by the second algorithm also satisfies the first algorithm.  However, these are describing the probability of the same event, since a more definitive arrhythmic event would be more likely to be detected by the first detection algorithm.
Applicant's response appeared to include a conditional request for an interview, in the event that the case is not allowable.  Examiner has determined that such an interview would not expedite the case to a final disposition, since Applicant's position from the response is clear.  See MPEP 
713.01(IV).  In addition, 37 CFR 1.2 requires that all Office business be transacted in writing.  An interview request to inform Applicant that the case is not in condition for allowance and to convey the Office's rebuttal to Applicant's response amounts to requesting an oral delivery of an Office Action, which would be improper.	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 13-14, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perschbacher (US 2017/0290550).
 	Regarding claims 1, 14, Perschbacher discloses the same invention as claimed, including a system for monitoring cardiac arrhythmias (abstract) comprising an arrhythmia detector circuit (Figure 2: 230) configured to receive a physiological signal (Figure 5: 510; Paragraph 57) and a first detection algorithm having a first sensitivity, the first detection algorithm including a detection criterion for detecting a cardiac arrhythmia (Figure 2: 232; Paragraph 60), detect an arrhythmia episode from the physiologic signal using a second detection algorithm having a second sensitivity higher than the first sensitivity and a lower false negative rate than the first detection algorithm to prevent or reduce false negative detection of the cardiac arrhythmia (Paragraph 65, middle: "The second arrhythmia detector...may have a higher sensitivity...than the first arrhythmia detector"; having a lower false negative rate is the same as having a higher sensitivity), and determine a detection indicator for the arrhythmia episode detected by the second detection algorithm, the detection indicator indicating a likelihood that the detected arrhythmia episode satisfies the detection criterion of the first detection algorithm (Paragraphs 64, 89; Figure 2: confidence indicator 234), and 
 	Regarding claims 4-5, 17, Perschbacher discloses a memory circuit prioritizing storage of detected arrhythmia episodes as recited (Figure 2: 239; Paragraph 67).
 	Regarding claims 6-7, 18, Perschbacher discloses an ambulatory device with a transceiver circuit configured to transmit to an external device as recited (Figures 1-2; Paragraphs 48, 67, 70).
 	Regarding claims 8-9, Perschbacher discloses an output circuit, control circuit configured to prioritize presentation, and user interface configured to display as recited (Figures 2, 4-6; Paragraphs 67, 69, 70, 78, 85, 90).
 	Regarding claim 13, Perschbacher discloses a therapy circuit as recited (Figure 2: 260; Paragraph 71).
 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perschbacher (US 2017/0290550) in view of Snell (US 2011/0112597).
 	Regarding claims 2-3, 15-16, as noted above, Perschbacher discloses using a higher sensitivity second detection algorithm.  Perschbacher does not disclose generating the second detection algorithm by reducing a first detection threshold to a lower threshold.  However, Snell teaches that a higher sensitivity second detection algorithm may be generated by varying the detection/sensitivity parameters of a first detection algorithm (Paragraph 18), including reducing a detection threshold to a lower threshold (Paragraphs 89-92), in order to easily generate a higher sensitivity detection algorithm for arrhythmia.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Perschbacher as taught by Snell to include using a lower second detection threshold as recited, in order to easily generate a higher sensitivity detection algorithm for arrhythmia.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perschbacher (US 2017/0290550) in view of Drew (US 2015/0080674).
 	Regarding claims 11-12, Perschbacher does not disclose further prioritizing based on patient triggering or patient symptoms as recited.  However, Drew teaches prioritizing data records associated with physiological events from an implantable device (Figure 1; abstract), wherein the data records are prioritized based on patient triggering or patient symptom (Paragraphs 93, 98, 100), in order to prioritize data which may be more relevant.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Perschbacher as taught by Drew to include further prioritizing based on patient triggering or patient symptoms as recited, in order to prioritize data which may be more relevant.
Allowable Subject Matter
Claims 10, 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792